DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 5/10/2022 have been accepted. Claims 1, 6, 8-10, and 21 are still pending. Claims 1, 6, and 21 are amended. Claim 22 has been canceled. Applicant’s amendments to the claims have overcome each and every 103 rejection previously set forth in the Non-Final Office Action mailed 2/10/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 8-10, and 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The independent claims contain the limitations:
 “determining, prior to performing the operation, whether the request is from hardware acceleration circuitry; based on determining that the request is from hardware acceleration circuitry: copying the application data stored in the unaligned memory addresses to aligned memory addresses and performing the operation on the application data stored in the aligned memory addresses, and based on determining that the request is not from hardware acceleration circuitry: performing the operation on the application data stored in the unaligned memory addresses”
which do not have adequate support in the specification. While the cited paragraphs [0011]-[0014] support the user applications or APIs being able to perform operations on unaligned address and that the hardware accelerator is configured to perform operations on only aligned data, there is nothing stated that a determination is made as to where the request being received comes from and using that determination to trigger the alignment process. It appears what wants to be said with these limitations is what is mainly present in paragraph [0014] (and also present in claim 9)  is that the hardware accelerator can only operate on page-aligned data and therefore any operation of the hardware accelerator will require an alignment procedure if the data is determined to be unaligned. The main focus of the specification is on the alignment operation and doing it for the hardware accelerator so there is no real discussion on other situations with other entities in the system. This lack of discussion does not exclude the possibility that the alignment can occur for other entities and in other situations. All that is disclosed is that for the hardware accelerator, the data needs to be aligned for it to perform operations. For examination purposes the new limitations will be construed to mean that the hardware accelerator can only perform operations on aligned data as detailed in Paragraph [0014].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6, 8, 9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kalekar et al. (US Patent 9,104,339, hereafter referred to as Kalekar) in view of Chandran et al. (US PGPub 2018/0198840, hereafter referred to as Chandran) in view of Natarajan et al. (US PGPub 2006/0149872, hereafter referred to as Natarajan).
Regarding claim 1, Kalekar teaches a method comprising: data stored in a memory in unaligned memory addresses (Col. 11, lines 25-44, states that an aligned partition can be migrated (copied) to a new volume and could become misaligned), copying the application data stored in the unaligned memory addresses to aligned memory addresses and performing the operation on the application data stored in the aligned memory addresses (Col. 21, lines 24-50, describes the realignment process where when it is determined that a partition is not aligned where the physical address of the partition is shifted so that it is aligned which would naturally mean that the data is then copied so that it is stored in the designated physical address), Kalekar does not teach receiving a request to perform an operation on application data stored in a memory in unaligned memory addresses, determining, prior to performing the operation, whether the request is from hardware acceleration circuitry; based on determining that the request is from hardware acceleration circuitry: aligning the data and performing the operation on the application data stored in the aligned memory addresses, and based on determining that the request is not from hardware acceleration circuitry: performing the operation on the application data stored in the unaligned memory addresses.
Chandran teaches a request to perform an operation on application data stored in a memory, determining, prior to performing the operation, whether the request is from hardware acceleration circuitry (Paragraph [0072], states that the hardware accelerator can be used to fulfil requests for an application and can access a page table to do so). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kalekar to have a user application initiate a request and to use hardware acceleration as taught in Chandran so data management is performed as efficiently as possible (Chandran, Paragraph [0001]). Kalekar and Chandran do not teach based on determining that the request is not from hardware acceleration circuitry: performing the operation on the application data stored in the unaligned memory addresses.
Natarajan teaches determining, prior to performing the operation, the type of request being received; based on determining that the request requires alignment: aligning the data and performing the operation on the application data stored in the aligned memory addresses, and based on determining that the request does not require alignment: performing the operation on the application data stored in the unaligned memory addresses (Paragraph [0020], describes the Read_Align command that will first align the data prior to providing the data to the memory master (performing the read operation). It also states that regular read and write commands can be received that do not require alignment before the request is processed). Since both Kalekar/Chandran and Natarajan teach the memory alignment operations it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Kalekar and Chandran to use the various commands of Natarajan to obtain the predictable result of determining, prior to performing the operation, whether the request is from hardware acceleration circuitry; based on determining that the request is from hardware acceleration circuitry: aligning the data and performing the operation on the application data stored in the aligned memory addresses, and based on determining that the request is not from hardware acceleration circuitry: performing the operation on the application data stored in the unaligned memory addresses.
Regarding claim 6, claim 6 is the system claim associated with claim 1. Since Kalekar, Chandran, and Natarajan teach all the limitations of claim 1 and Kalekar further teaches one or more processors for executing computer-readable instructions, the computer-readable instructions controlling the one or more processors to perform operations (Col. 7, lines 9-25), they also teach all the limitations of claim 6; therefor the rejections to claim 1 also applies to claim 6.
Regarding claim 8, Kalekar, Chandran, and Natarajan teach all the limitations of claim 6. Chandran further teaches wherein the hardware acceleration circuitry is configured to perform operations on the application data (Paragraph [0129], states that the hardware acceleration processing unit (circuitry) can receive a request from another device and return the processed data meaning it is configured to perform operations on data for other applications). The combination of and reason for combining are the same as those given in claim 6.
Regarding claim 9, Kalekar, Chandran, and Natarajan teach all the limitations of claim 8. Kalekar and Chandran further teaches wherein the hardware acceleration circuitry is configured to perform the operations on the application data only when the application data is stored in page-aligned memory address (Chandran, Paragraph [0072] shows that the hardware acceleration processor has access to the memory where data it is requested to process is stored. Kalekar, Col. 15, lines 45-67 states that upon migration (the moving of the data to a new location) a check for alignment can be made meaning that the combination of the references would result in the data that the hardware accelerator is working one will always be aligned as the checking and fixing of alignment is done by other components when data is migrated (copied) meaning the transfer of data to the hardware accelerator address space would result in a check and correction of alignment before the operations of the hardware accelerator are performed (as the check is made after migration)). The combination of and reason for combining are the same as those given in claim 6.
Regarding claim 21, claim 21 is computer readable medium claim similar to claims 1. Since Kalekar, Chandran, and Natarajan teach all the limitations of claim 1, they also teach all the limitations of claim 21; therefore the rejections to claim 1 also applies to claim 21.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kalekar, Chandran, and Natarajan as applied to claim 9 above, and further in view of Ray et al. (US PGPub 2018/0293102, hereafter referred to as Ray).
Regarding claim 10, Kalekar, Chandran, and Natarajan teach all the limitations to claim 9. Kalekar, Chandran, and Natarajan do not teach wherein the operations are vector-based mathematical operations.
Ray teaches wherein the operations are vector-based mathematical operations (Paragraph [0197], states that hardware acceleration can be used for the machine learning application and the framework provides means for implementing matrix and vector operations). Since both Kalekar/Chandran /Natarajan and Ray teach the use of hardware accelerators it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Kalekar, Chandran, and Natarajan to also perform machine learning operations to obtain the predictable result of wherein the operations are vector-based mathematical operations.
	
Response to Arguments
	Applicant's arguments filed 5/10/2022 have been fully considered but they are not persuasive. As stated in the 112(a) rejection above the limitations are being construed to mean that the hardware accelerator can only operate on aligned data as stated in Paragraph [0014] and presented in claim 9 (which is rejected using the prior art of record) since the determining steps of the amended limitations are not adequately supported. Therefore the rejections still hold.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132